Citation Nr: 1829031	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an earlier effective date prior to August 10, 2011 for the grant of total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter, most recently, comes before the Board of Veterans Appeals' (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  As will be explained in more detail below, this appeal originally stems from a December 2006 rating decision.  


FINDING OF FACT

The earliest effective date is the date when entitlement arose-August 2011, which controls as it's the latter between the date of receipt of the original claim.


CONCLUSION OF LAW

The criteria to award an effective date earlier than August 10, 2011, for the grant of total disability rating based on individual unemployability (TDIU) due to service-connected disabilities have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Legal Criteria

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose- whichever is the later.  38 C.F.R. § 3.400.

Factual Background and Analysis 

As a preliminary matter, the Board notes that the Veteran believes that there is clear and unmistakable error (CUE) in the assigned effective date.  See May 2012 Statement in Support of Claim.  In this statement, the Veteran also highlights that his claim for TDIU has been "unbroken from original denial of 12/4/06."  He is correct in his assessment that this has been an ongoing appeal.  That being said, there is no final decision in this matter and therefore an argument of CUE is improper and cannot be applied.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 CFR 3.105(a).  There are no final decisions in this case, therefore CUE is inapplicable as a matter of law.

The Veteran asserts that the effective date should be the date his VA 21-8940 was received-November 6, 2006.

The Veteran's claim was previously denied in rating decisions dated December 2006, March 2007, October 2007 and October 2008.  The basis for these denials were stated as lack of evidence to show that the Veteran was unable to secure or obtain substantially gainful employment as a result of his service connected disabilities.  

In an April 2012 rating decision, the Veteran was granted TDIU, with an effective date of August 10, 2011-the date of the VA examination that provided the information required to show his service-connected disabilities prevented him from securing employment.  He appealed this decision, requesting an earlier effective date.  The RO affirmed the effective date in a June 2013 rating decision.  

As stated above, the effective date of an award based on an original claim will be based on the facts found, and will be the date of receipt of the claim or the date of entitlement arose- whichever is the later.  38 C.F.R. § 3.400.

Here, the Veteran first filed his TDIU claim in November 2006, but entitlement first arose in August 10, 2011.  Prior to August 2011 the Veteran's service-connected disabilities met scheduler, but there was no evidence to illustrate that he was precluded from finding and obtaining substantial employment as a result of his service-connected disabilities.  The August 2011 VA examiner opined that the Veteran's service-connected diabetes and PTSD are the reasons he is unemployed.  In addition, a VA examiner that performed a PTSD examination in September 2011 held the same conclusion.  These examinations did not occur till 2011 and the RO based the effective date on the earliest date -August 10, 2011- the date of the first VA examination.  

The Board acknowledges the Veteran's belief that an effective date earlier than August 10, 2011, is warranted.  However, the evidence of record does not support an effective date earlier than when entitlement to TDIU first arose.  The evidence did not support entitlement to TDIU until August 10, 2011, the presently assigned effective date.  The Board appreciates the Veteran's position and contentions; however, there is no legal basis on which to grant this claim.

Under the controlling law and regulations outlined above, the award of compensation based on an original claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  Thus, the August 10, 2011 date of claim is the appropriate effective date, because despite the original claim being filed earlier, the date that the entitlement arose preceded it and the later of the two dates controls.  38 C.F.R. § 3.400.


ORDER

An effective date earlier than August 10, 2011, for the award of total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


